 



Exhibit 10.20

DESCRIPTION OF EMPLOYMENT AGREEMENT WITH C. H. LAWRENCE, JR.

Pursuant to an oral agreement, Mr. Lawrence performs specific duties for TFB on
a part-time basis in addition to his duties as a director of Bankshares. These
duties include business development and one-on-one customer calling, and
planning and conducting various sales training classes for TFB employees such as
“Establishing Customer Relationships for Managers and Customer Sales
Representatives,” “Building a Winning Sales Team,” and “Developing Teller
Excellence.” Mr. Lawrence’s compensation for these part-time services is $100
per hour.

